Citation Nr: 0605097	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  98-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Legal Aid Society of Greater 
Cincinnati


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from July 1990 to March 
1991.

The RO received the veteran's initial claim of entitlement to 
service connection for a psychiatric disorder in March 1994.  
The RO denied the claim in a July 1994 rating decision; she 
did not appeal.

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD, as well as a 
request to reopen her previously denied claim of entitlement 
to service connection for a psychiatric disorder (other than 
PTSD).  
In a May 1998 rating decision, the RO denied the request to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD and denied the claim of 
entitlement to service connection for PTSD.  The veteran 
disagreed with the May 1998 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 1998.

In a September 2002 decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  The Board then 
undertook additional development on the issues of entitlement 
to service connection for a psychiatric disorder other than 
PTSD and entitlement to service connection for PTSD, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  However, 
no additional evidence was obtained, principally because the 
veteran failed to appear for a scheduled VA examination.  A 
Board decision was issued on May 5, 2003 denying service 
connection for both issues.  

The Board subsequently issued an Order vacating the May 5, 
2003 decision and in June 2004 remanded both issues for 
additional development.  The development requested by the 
Board and the RO's response will be discussed in detail 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board remanded the case in June 2004, inter alia, for the 
purpose of affording the veteran a VA psychiatric examination 
to determine the nature and extent of each of her psychiatric 
disabilities and their potential relationship to military 
service.  Pursuant to the Board's remand, the RO scheduled 
the veteran for a psychiatric examination to evaluate her 
claimed disabilities.  The veteran, however, failed to report 
for the scheduled examination.  Her service connection claim 
for a psychiatric disability other than PTSD was denied by 
the RO in January and May 2005 supplemental statements of the 
case (SSOCs) based on the veteran's failure to report for the 
scheduled VA examination.

Following this action, counsel for the veteran submitted a 
letter to the RO in June 2005 which stated that due to the 
severity of the veteran's mental illness she "was unable to 
complete tasks such as showing up for VA examination."  The 
attorney also voiced his belief that he had an understanding 
with RO personnel to the effect that he would "receive 
notice of the VA examination so that we could assist in 
getting [the veteran] to the exam."  Evidently such 
notification was not accomplished.

In response to counsel's letter, the veteran was scheduled 
for another VA psychiatric examination in August 2005.  The 
veteran attended the examination and was diagnosed with 
various psychiatric disabilities, including PTSD and a 
schizoaffective disorder.  While the examiner indicated that 
the veteran's PTSD was related to her claimed in-service 
stressors, he made no findings relating to the onset and/or 
etiology of the veteran's non-PTSD psychiatric disabilities.  

The Board's June 2004 specifically requested that the 
examiner "render an opinion as to whether it is at least as 
likely as not that any current psychiatric disorder other 
than PTSD was incurred in or aggravated during service, 
became manifest within a year of discharge from service, or 
is otherwise related to service."  As noted above, such 
opinion was not included in the August 2005 VA examination 
report.  

The Board's June 2004 remand also requested that each of the 
veteran's claims be readjudicated after the requested 
development was completed.  While the RO readjudicated the 
veteran's PTSD claim following the August 2005 examination, 
her service-connection claim for a psychiatric disability 
other than PTSD was not.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the RO failed to comply 
with the Board's remand instructions, the case must be 
remanded so that additional development and readjudication 
can be accomplished.

The Board also notes that each of the veteran's service-
connection claims deal with a psychiatric disability and 
appear to rely on similar factual allegations and an 
identical treatment history.  From the report of the August 
2005 VA examiner, it also appears that much of the veteran's 
psychiatric symptomatology is overlapping and may relate to 
more than one mental illness.  Therefore, although the 
additional development requested by the Board with respect to 
the veteran's PTSD claim has been accomplished, the Board 
believes that this issue is inextricably intertwined with 
that of service connection for a psychiatric disability other 
than PTSD.  As such, both issues should be remanded to the RO 
for further development and adjudication.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain an addendum medical 
opinion to the August 2005 VA psychiatric 
examination.  The veteran's claims file 
should be provided for review by the 
August 2005 examiner.  Based on a review 
of the evidence in the claims file, the 
medical opinion should address whether 
any current psychiatric disorder 
(other than PTSD) was incurred in or 
aggravated during the veteran's service, 
became manifest within a year of 
discharge from service, or is otherwise 
related to service.  

If the examiner who conducted the August 
2005 VA examination is unavailable, the 
file should be referred to another 
similarly qualified examiner.  If the 
examiner believes that an in-person 
psychiatric examination of the veteran is 
required, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  When the above development has been 
completed, VBA should readjudicate each 
of the veteran's service-connection 
claims.  If the claims remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

